


Summary
Chief Financial Officer and Chief Legal Officer Annual Bonus Plan


Maximum bonus in terms of base salary:
Chief Financial Officer (CFO) – 2.25X
Chief Legal Officer (CLO) – 2.00X
Required deferral:
CFO – bonus greater than 1.75X base salary
CLO – Bonus greater than 1.50X base salary
All deferral amounts will be paid in restricted stock units (RSUs) that
proportionally vest over three years but are not delivered until the end of the
third year.
Bonus formula:
Two parts:
A – Economic plan performance, the sum of 0.8 percent of modified EBITDA, as
defined in the 2010 Annual Executive Bonus Plan, plus 0.2 percent of modified
free cash flow, as defined in the plan, subject to a maximum of 1.6 X base
salary for the CFO and 1.4 X base salary for the CLO
B – Objectives performance
CFO – 0.65X base salary maximum
CLO – 0.60X base salary maximum
Negative judgment:
May be applied on both economic and objectives performance
Economic performance also may be subject to adjustment based on relative
performance analysis
Claw back:
If the board of directors determines that there was executive misconduct in a
prior period in the preparation of the financial results for that period, the
compensation committee will determine whether the restatement was material and
was a result of executive misconduct in preparation of the financial information
and, if so, to what extent “covered payments” should be returned to the Company
to the extent that such payments were overstated as a result of the change in
financial condition. Covered payments include cash incentives paid to the
executive found to have actively participated in the executive misconduct for
performance during the fiscal year(s).

 
Chief Financial Officer Objectives
 

 
Objective
Min
 
Max
1
Timely and accurate filings of periodic reports
$ (15,000)   $ 30,000 2
Key SAP milestones
$ (10,000)   $ 10,000 3
Financial due diligence
$ (30,000)   $ 30,000 4
Monitoring of credit collection
$ (60,000)   $ 60,000 5
Hiring, development and succession planning
$ (50,000)   $ 50,000 6
Cost savings initiatives
$ -   $ 30,000  
Total
$ (165,000)   $ 210,000

 
Chief Legal Officer Objectives
 

 
Objective
Min
 
Max
1
Timely and accurate filing of periodic reports
$ (7,500)   $ 15,000 2
Meeting deadlines for due diligence
$ (40,000)   $ 40,000 3
Timeliness and accuracy of requested analysis by Chairman and CEO
$ (40,000)   $ 40,000 4
Litigation
$ -   $ 45,000 5
Cost saving initiatives
$ -   $ 30,000 6
Overall judgment
$ (20,000)   $ 20,000  
Total
$ (107,500)   $ 190,000

 



 
 

--------------------------------------------------------------------------------

 
